COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  ALEJANDRO HERNANDEZ,                            §                No.08-19-00276-CV

  Appellant,                                      §                  Appeal from the

  v.                                              §          County Court at Law No. Three

  ALBERTO ENRIQUE HERNANDEZ,                      §              of El Paso County, Texas
  and REYNALDO AARON MORALES,
                                                  §              (TC#2018-CCV-01804)
  Appellees.
                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below.

       It appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes

no other order with respect thereto. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 10TH DAY OF FEBRUARY, 2021.


                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.